Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-072720 (herein Ando).
In setting forth the instant rejection, a machine translation has been relied upon.
As to claims 1 and 3-5, Ando discloses a polyvinyl alcohol polymer having the structure 

    PNG
    media_image1.png
    179
    297
    media_image1.png
    Greyscale
, wherein R2=R3=R5=hydrogen (abstract), V is CON(Ra), wherein Ra=hydrogen (reading on claimed R1), W is R7-

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Afterwards, the vinyl acetate is hydrolyzed and the double bond is deprotected (see below):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Again, to map the structure to the claim:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Note that the total carbon number of X, R1, R2, R3 and R4 is 2.
The monomer unit in example 2 is present in 7.7 mol%, which is within the claimed range.  Also see page 4 disclosing that the monomers generally present in 0.001 to 70 mol% (abstract) but again, exemplified within the claimed range.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-072720 (herein Ando).
In setting forth the instant rejection, a machine translation has been relied upon.
As to claim 2, the difference between Ando and the claimed invention is that the examples of Ando, as elucidated above, have a total carbon number of X, R1, R2, R3 and R4 is 2.
However, as also elucidated above, the broader disclosure teaches that X can include a divalent aliphatic group, which can be e.g. butylene (4 carbons, etc (page 3), as opposed to methylene in the examples).  Case law has established that it is prima . 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art is silent on preparing the claimed polymers from lactone polymers.




US 7,714,086 teaches similar polymers as claimed prepared by reacting lactone containing polyvinyl alcohol polymers with alkylamines.  However, the alkylamines do not comprise the claimed double bond groups.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764